UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6195



JULIAN EDWARD ROCHESTER,

                                             Petitioner - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT     OF   CORRECTIONS;
STATE OF SOUTH CAROLINA,

                                           Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge. (2:06-cv-03085-HMH)


Submitted:   May 30, 2007                    Decided:   June 19, 2007


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Julian Edward Rochester, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Julian Edward Rochester appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying his petition for a writ of mandamus.   We have reviewed the

record and find no reversible error.     Accordingly, we deny the

motion for leave to proceed in forma pauperis and dismiss the

appeal for the reasons stated by the district court.   Rochester v.

South Carolina Dept of Corr., No. 2:06-cv-03085-HMH (D.S.C. Dec. 1,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                               - 2 -